       Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 1 of 14



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

                                                    )
KOLMAR AMERICAS, INC.,                              )
                                                    )
                       Plaintiff,                   )
                                                    )
               v.                                   )
                                                    )
INTERCONTINENTAL TERMINALS                          ) Civil Action No.:
COMPANY, LLC,                                       )
                                                    )
                       Defendant.                   )
                                                    )
                                                    )
                                                    )
                                                    )


                                        COMPLAINT

        Plaintiff Kolmar Americas, Inc. (“Kolmar”) files this Complaint against Defendant

Intercontinental Terminals Company, LLC (“ITC”), and, upon knowledge, information, and

belief, alleges as follows:

                                      INTRODUCTION

        1.     On March 17, 2019, a fire occurred at an onshore terminaling service facility (as

such terms are defined under 33 U.S.C. § 2701(9) and (24)) owned and operated by ITC,

located at 1943 Independence Parkway South in La Porte, Texas 77571, also referred to as

“Deer Park” (“Onshore Facility”). The fire caused a series of occurrences that resulted in a

discharge and substantially threatened to result in a discharge (“Discharge,” as such term is

defined under 33 U.S.C. § 2701(7)) of oil (“Oil,” as such term is defined under 33 U.S.C. §

2701(23)) to the Houston Ship Channel (the “HSC”) (referred to herein as the “Incident,” as

such term is defined under 33 U.S.C. § 2701(14)).




40192285v1
      Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 2 of 14



       2.       As a result of the Incident, on March 22, 2019, there was a Discharge and the

substantial threat of a Discharge of Oil from the ITC Onshore Facility entered into the HSC, a

navigable water of the United States, and surrounding waters, which directly caused the

subsequent closure of the HSC in order to contain the spread of Oil and allow for response,

remediation and removal (as that term is defined under 33 U.S.C. § 2701(30)).

       3.       ITC is the responsible party (“Responsible Party,” as that term is defined under

33 U.S.C. § 2701(32)(B)) for the Incident and the source of the Discharge and the substantial

threat of a Discharge of Oil that caused Damages to Kolmar.

       4.       Kolmar has suffered economic loss, incurred additional expenses, and

experienced other damages as a result of the Incident (“Damages,” as that term is defined

under 33 U.S.C. § 2701(5), and as specified in 33 U.S.C. § 2702(b)). Kolmar has suffered

Damages, including lost revenues, profits and/or impairment of earning capacity as a result of

the Incident.

                                           PARTIES

       5.       Plaintiff Kolmar is a Delaware corporation with its principal place of business

located at 10 Middle Street, PH, Bridgeport, Connecticut 06604.

       6.       Defendant ITC is a Delaware limited liability company with its principal place

of business located at 1943 Independence Parkway, LaPorte, Texas 77571.

                                JURISDICTION AND VENUE

       7.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331

because the claim asserted herein arises under the laws of the United States. Kolmar seeks

recovery of Damages under the Oil Pollution Act (33 U.S.C. § 2701 et. seq.) (the “OPA”).




                                               -2-
      Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 3 of 14



        8.      This Court also has jurisdiction over this action pursuant to the OPA, 33 U.S.C.

§ 2717(b).

        9.      This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1333

because this action is an admiralty action and maritime claim within the meaning of Federal

Rule of Civil Procedure 9(h).

        10.     This Court has personal jurisdiction over ITC because ITC is registered to do

business in Texas, does business in Texas, and has a registered agent in Texas.

        11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claim asserted herein occurred in this District.

                                  FACTUAL ALLEGATIONS

        12.     Kolmar is in the business of sourcing and marketing petroleum, petrochemical

products, biodiesel, and other renewable fuels. Kolmar purchases and sells the foregoing products

to third parties, receives purchased product at storage terminals, stores those products for future

sales, and transports those products via barge, vessel, and rail. Kolmar conducts the foregoing

operations throughout the Gulf Coast.

        13.     ITC is in the business of providing storage and terminaling services. ITC owns and

operates the Onshore Facility—a storage and terminaling services facility. ITC operates the

Onshore Facility as an independent for-hire terminal that receives, stores, and transfers oil and

related petroleum products owned by external customers.

        14.     Upon information and belief, the Onshore Facility is situated on approximately

265 acres on the HSC, a navigable water of the United States, and consists of approximately 242

tanks that store Oil.




                                                 -3-
      Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 4 of 14



       15.     Kolmar and ITC entered into an agreement for storage and terminaling services,

effective September 29, 2009, with a reference number of 1092, as amended by four

amendments (“Agreement 1092”).

       16.     Additionally, Kolmar and ITC entered into an agreement for storage and

terminaling services, effective September 29, 2009, with a reference number of 1093, as

amended by three amendments (“Agreement 1093”).

       17.     Pursuant to Agreement 1092 and Agreement 1093 (Agreement 1092 and

Agreement 1093 are collectively referred to as the “Agreements”), ITC was obligated to render

storage and terminaling services to Kolmar. The ability to use ITC’s terminaling services to

move petroleum products to and from third parties was an essential component of the

Agreements and critical to Kolmar’s business. At the time of the Incident, Kolmar leased seven

tanks from ITC, which tanks ranged in storage capacity from 80,000 to 160,000 barrels.

A.     The Incident

       18.     On March 17, 2019, an Oil storage tank at the Onshore Facility caught fire,

which subsequently spread to adjacent tanks. On information and belief, the fire was caused by

a leak in a pipe in a tank containing Oil.

       19.     Between March 17, 2019 to March 22, 2019, multiple fire outbreaks at a tank

farm at the Onshore Facility resulted in the substantial threat of a Discharge of Oil into

navigable waters of the United States as well as the collection of Oil, firefighting foam and

wastewater in a secondary containment area.

       20.     The affected ITC tank farm at the Onshore Facility consisted of fifteen 80,000-

barrel capacity, above ground storage tanks containing Oil including: naphtha, xylene, toluene,

pyrolosis gas (pygas), gasoline blendstock, and base oil. All fifteen tanks in the tank farm were



                                               -4-
      Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 5 of 14



impacted by the fire and ten of the tanks collapsed, or partly collapsed, presenting a substantial

threat of a Discharge of Oil.

        21.     On the morning of Friday, March 22, 2019, a containment dike surrounding the

tank farm’s secondary containment area at the Onshore Facility was breached. This breach

allowed Oil located within the containment dike to be Discharged into the surrounding

navigable waters of the United States, including Tucker’s Bayou and Buffalo Bayou.

        22.     At 12:37 p.m. on the same day, the United States Coast Guard (“USCG”) Sector

Houston-Galveston Vessel Traffic Service broadcast the prohibition of all vessel movements

on the HSC from Tucker’s Bayou to the HSC Light 116 due to the Incident. Additionally, as of

6:03 p.m. on March 22, 2019, the USCG Captain of the Port called for the stoppage of all

cargo operations in the HSC from the Cargill Facility East Terminal to the Cemex USA

Terminal, which is the area between HSC Light 139 and Light 129.

        23.     The HSC and multiple related waterways remained closed and/or subject to major

restrictions, such as daylight restrictions and one-way traffic, until April 13, 2019, at the earliest.

        24.     As of June 19, 2019, ITC was still addressing the failure of the secondary

containment area as there was an accumulation of residual Oil and other materials in several

ditches and pathways that either continued to cause a Discharge of Oil to navigable waters of the

United States or present a substantial threat of a Discharge of Oil.

        25.     Because the Incident occurred at an Onshore Facility, the Environmental

Protection Agency (“EPA”) was the On-Scene Coordinator (“OSC”) responsible for monitoring

and directing responses to the Incident as well as the coordination of all federal efforts with local

and state authorities.




                                                  -5-
      Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 6 of 14



       26.     On March 23, 2019, EPA Region 6 issued an order (“EPA Order”) under the Clean

Water Act (“CWA”), 33 U.S.C. §§ 1321 (c), (e), and (m), for the discharge of pollutants,

including toluene, benzene, xylene, naphthalene, ethylbenzene, and styrene into the HSC.

       27.     The Declaration of Adam Adams, the OSC for the Incident, included with the EPA

Order, states that the EPA took aerial photographs of the HSC and that two such photographs

depict “a sheen flowing from the ITC facility and into Tucker Bayou and the Houston Ship

Channel, also known as Buffalo Bayou.” Mr. Adams also states that he personally observed “a

sheen and foamy, chemical-looking substance on the surface of the Houston Ship Channel in the

same area depicted in the photographs.”

       28.     The EPA Order requires ITC to “remove the remaining material in secondary

containment including oil” and “[r]emove the spilled material, including oil.”

       29.     The EPA Order reserved EPA’s right to take additional enforcement actions,

which included the future performance of additional activities pursuant to OPA.

       30.     The Texas Commission on Environmental Quality (“TCEQ”), the Texas Parks and

Wildlife Department (“TPWD”), the Texas General Land Office (“GLO”), the National Oceanic

and Atmospheric Administration (“NOAA”), and the U.S. Department of the Interior (“DOI”)

(collectively, the “Trustees”) have authority to perform a natural resource damage assessment

(“NRDA”) related to the Incident. On August 5, 2019, the Trustees issued a Notice of Intent to

Perform an NRDA (“NRDA Notice”), which states that the Incident was a release of hazardous

substances, oil, and other chemicals. The NRDA Notice additionally states “Natural resources for

which the [Trustees] may assert trustee authority under CERCLA and OPA have been, or

likely have been, adversely affected by the release. . . .”




                                                -6-
      Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 7 of 14



B.     Harm to Kolmar as a Result of the Incident

       31.     Due to the Incident and the direct effects flowing from the Incident—the HSC

closure, related USGC vessel traffic commands, and the loss of access to the Onshore Facility and

surrounding terminaling facilities—Kolmar experienced Damages under the OPA, including

economic losses, additional fees, costs and expenses, lost revenues, profits and opportunities, and

suffered other Damages that it would not have experienced but for the Incident. These Damages

consist of three primary categories, characterized as follows:


               (a)     Impairment of earning capacity and lost profits due to added costs and
                       expenses, including fines, taxes, and assessed costs, and leased tank rentals
                       (33 U.S. Code § 2702(b)(2)(E)).

               (b)     Lost profits and injury to or economic losses resulting from the inability to
                       access leased property (33 U.S. Code § 2702(b)(2)(E)).

               (c)     Impairment of earning capacity and lost profits, due to lost revenues,
                       profits, and opportunities (33 U.S. Code § 2702(b)(2)(E)).

       32.     Kolmar experienced the following specific Damages in the form of impairment of

earning capacity and lost profits due to added costs and expenses under the OPA, 33 U.S. Code §

2702(b)(2)(E), as a result of the Incident:

               (a)     As a result of the Incident and the HSC closure, Kolmar incurred lost

profits in the form of demurrage costs. Kolmar’s vessels and barges—chartered from third-party

providers for marine cargo operations—were prohibited by USCG commands from entering,

exiting, and otherwise transiting the HSC and adjacent waterways, which resulted in the

demurrage. Indeed, numerous of Kolmar’s vessels and barges incurred demurrage costs beginning

March 22, 2019 until at least May 6, 2019. Kolmar took steps to mitigate its Damages due to

stranded vessels and barges and incurred additional costs to mitigate such losses. Such mitigation

efforts included redirecting vessels away from the HSC to facilities far up the Mississippi River


                                                -7-
      Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 8 of 14



near Baton Rouge, Louisiana in order to unload their cargo and avoid further demurrage. This

harm resulted in at least $2,325,807.73 of Damages resulting in economic loss that Kolmar would

not have experienced but for the Incident.

               (b)     As a result of the Incident and the HSC closure, Kolmar incurred the lost

profits in the form of additional levied taxes. As a result of the HSC closure and Incident-related

USCG commands, Kolmar’s product was stranded at the Onshore Facility that Kolmar would

have otherwise removed from the State of Texas but for the Incident, since that product is subject

to a prohibitive inventory tax levied by Harris County. Directly as a consequence of the Incident-

related harbor closure, linked USGC commands, and Kolmar’s related inability to transport its

product, Harris County levied at least $372,452.00 on Kolmar’s immovable product.

               (c)     The Incident’s closure of the HSC directly caused physical inaccessibility

to the Onshore Facility and Kolmar’s leased tanks within the Onshore Facility. Kolmar had

product in railcars that arrived at the Onshore Facility prior to and shortly following the Incident,

and Kolmar was unable to unload the product from those railcars and into those leased tanks. This

harm resulted in at least $88,039.36 in lost profits railcar demurrage.

               (d)     As a result of the Incident, Kolmar was forced to mitigate its Damages by

utilizing other tanks leased from other storage operators to prevent additional product from

becoming paralyzed. Specifically, Kolmar diverted vessels bound for the Houston area to storage

facilities located on the Mississippi River in order to avoid extensive delays and additional

demurrage costs due to the closure of the HSC and the inability to access tanks previously

planned for unloading. As a result, Kolmar had to convert these tanks located on the Mississippi

River from benzene to pygas storage in order to accommodate product that Kolmar had a

contractual obligation to purchase from third parties prior to the Incident. Kolmar incurred



                                                 -8-
      Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 9 of 14



significant costs to remove benzene from those substitute tanks to make them suitable for pygas

storage. Additionally, Kolmar will incur significant costs to clean the tanks that now contain the

pygas, a dirty product, to return those tanks to a state where they may hold, and not contaminate,

benzene, which is a clean product. This harm will result in at least $660,400.00 in lost profits

Damages.

       33.     Kolmar experienced the following Damages in the form of lost profits and losses

resulting from the inability to access leased property (33 U.S. Code § 2702(b)(2)(E)).

               (a)     The Incident prohibited Kolmar from physically reaching and utilizing the

storage tanks that Kolmar leased from ITC at the Onshore Facility and another storage and

terminaling services provider, Vopak Terminal Deer Park Inc. (“Vopak Facility”), directly as a

result of the closure and/or limited accessibility of the HSC pursuant to mandatory USCG

commands related to the Incident. Utilization of the leased tanks at the Onshore Facility and the

Vopak Facility is an integral part of Kolmar’s business. In addition to the Onshore Facility,

Kolmar also stores product it receives from third parties in the Vopak Facility tanks and delivers

product to third parties or holds product in the tanks to take advantage of, or protect itself from,

fluctuating market prices—a common practice in the oil commodity business. When Kolmar was

denied such opportunities as a direct result of ITC’s Incident, it was unable to realize the benefit

of its contract with both Vopak Facility and the Onshore Facility and the cost to lease tanks in

each facility became a loss. The cost of the leases for both the Onshore Facility and the Vopak

Facility became a total loss, because zero benefit could be derived from the lease. This harm

resulted in at least $1,299,357.56 in lost profits Damages.

       34.     Kolmar experienced the following Damages in the form of lost revenues, earnings,

and opportunities under the OPA, 33 U.S. Code § 2702(b)(2)(E), as a result of the Incident.



                                                -9-
     Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 10 of 14



               (a)     As a result of the Incident and inaccessibility of the Onshore Facility,

Kolmar was no longer able to receive deliveries of product into the tanks leased from ITC that it

was contractually obligated to receive, causing significant delay in delivery. This harm resulted in

at least $56,700.00 in lost earnings and profits Damages.

               (b)     The inaccessibility of the Onshore Facility additionally prohibited Kolmar

from loading product out of its tanks at the Onshore Facility by barge and vessel. Because

Kolmar’s tanks were unreachable, the product contained within them could not be utilized. Thus,

the Incident caused Kolmar to lose opportunities to make various purchases and sales, resulting in

at least $1,239,000.00 of lost earnings and profits that Kolmar was prevented from realizing.

               (c)     Kolmar also suffered financing costs of at least $406,258.18 due to the

Incident and the inaccessibility of the Onshore Facility per USGC commands. Per common

business practices for a marketing company, Kolmar regularly finances the cost of the product it

holds in inventory while it waits to make a sale of that product to a third party. Without the ability

to access and sell that product, Kolmar was forced to continue to pay financing costs on

immovable product for a considerably longer period than it would have but for the Incident.

               (d)     Kolmar also experienced losses because certain product markets were in

backwardation prior to the Incident, a market condition where the price of a commodity’s

forward contract is trading below the expected price. From the date of the Incident to the

present date, Kolmar still does not have access to certain tanks leased from ITC and the

product is stranded. When Kolmar could not sell the product that was hedged by financial

futures contracts, Kolmar was then required to sell those futures contracts in a particular month

at expiry and then purchase additional futures contracts for the next month at lower pricing.

The failure to close out of these future positions prior to expiry would have triggered an



                                                -10-
     Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 11 of 14



obligation of Kolmar under the rules of the relevant futures exchange to sell physical product

to a buyer that held a long futures position past expiry. As a result of the foregoing and as a

result of the markets in backwardation, Kolmar experienced losses of at least $1,273,968.00.

        35.     Kolmar suffered a total of at least $7,721,982.83 in economic Damages as a result

of the Incident.

        36.     The negative economic effect of the Incident reverberated for weeks and months

following the date of the Incident, and even as of the date of this Complaint, Kolmar continues to

experience Damages in the form of economic losses and ongoing additional expenses directly as a

result of the Incident.

        37.     Kolmar made “presentment” of a Claim in accord with 33 U.S.C. §§ 2702(b) and

2713, by submitting a description of the claim in the amount of at least $7,721,982.83 and

supporting documentation to ITC on or about May 24, 2019. As of the date of this Complaint,

ITC has not responded to Kolmar regarding the Claim.

                                           COUNT I
                                      (The Oil Pollution Act)

        38.     Kolmar hereby refers to and incorporates by reference each and every allegation

contained in the preceding paragraphs of this Complaint as if fully restated here.

        39.     The OPA imposes liability upon a “responsible party for a . . . vessel or a

facility from which oil is discharged, or which poses a substantial threat of a discharge of oil

into or upon navigable waters or adjoining shorelines” for the damages that result from such

incident as well as removal costs. 33 U.S.C. § 2702(a).

        40.     The OPA defines Oil to mean “oil of any kind or in any form, including

petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil, but

does not include any substance which is specifically listed or designated as a hazardous


                                               -11-
     Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 12 of 14



substance under subparagraphs (A) through (F) of section 101(14) of the Comprehensive

Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601) and which is

subject to the provisions of that Act [42 U.S.C. 9601 et seq.].” 33 U.S.C. § 2701(23).

       41.     The OPA imposes liability upon a Responsibility Party for an Incident, meaning

“any occurrence or series of occurrences having the same origin, involving one or more

vessels, facilities, or any combination thereof, resulting in the discharge or substantial threat of

discharge of oil.” 33 U.S.C. § 2701(14).

       42.     The fire, collapse of Oil-containing tanks, and subsequent resulting breach of

the second containment area constitute a series of occurrences that caused a Discharge and the

substantial threat of a Discharge of Oil to the HSC falling within the defined meaning of

“Incident” under the OPA.

       43.     ITC is strictly liable as the Responsible Party for all the damages resulting from

the Incident pursuant to Sections 2701 and 2702 of the OPA.

       44.     ITC is not entitled to limit its liability under Section 2704(a) of the OPA

because the Incident was proximately caused by its gross negligence, willful misconduct,

and/or violation of applicable safety, construction or operating regulations. 33 U.S.C. §

2704(c).

       45.     As a result of the Incident, Kolmar is entitled to recover Damages pursuant to

Section 2702(b)(2)(E), which provides for the recovery of “[d]amages equal to the loss of

profits or impairment of earning capacity due to the injury, destruction, or loss of real property,

personal property, or natural resources, which shall be recoverable by any claimant.”

       46.     As a result of the Incident, Kolmar incurred Damages in the amount of at least

$7,721,982.83 in loss of profits or earning capacity impairment.



                                               -12-
     Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 13 of 14



                                      PRAYER FOR RELIEF

       WHEREFORE, Kolmar demands judgment against ITC, providing the following relief:

       (1)         Economic and compensatory damages in amounts to be determined at trial;

       (2)         Pre-judgment and post-judgment interest at the maximum rate allowed by law;

       (3)         Attorneys’ fees, expert fees, and expenses;

       (4)         A trial by jury; and

       (5)         Such other and further relief available and any relief that the Court may deem

just and proper.

       September 24, 2019                               Respectfully submitted,



                                                        By:      /s/ Jack Thomas
                                                                 John N. Thomas
                                                                 Attorney-In-Charge
                                                                 875 Third Avenue
                                                                 New York, New York 10022
                                                                 Tel: (212) 704-6102
                                                                 Fax: (212) 704-6288
                                                                 Jack.Thomas@troutman.com

                                                                 OF COUNSEL:

                                                                 Leslie A. Davis
                                                                 TROUTMAN SANDERS LLP
                                                                 875 Third Avenue
                                                                 New York, New York 10022
                                                                 Tel: (212) 704-6102
                                                                 Fax: (212) 704-6288
                                                                 Leslie.Davis@troutman.com

                                                                 Molly DiRago
                                                                 1 N. Wacker Dr.
                                                                 Chicago, Illinois 60606
                                                                 Tel: (312) 759-1926
                                                                 Fax: (312) 759-1939
                                                                 Molly.DiRago@troutman.com


                                                 -13-
Case 4:19-cv-03609 Document 1 Filed on 09/24/19 in TXSD Page 14 of 14



                                           Juan C. Garcia
                                           Texas Bar No.: 24045914
                                           Federal I.D. No.: 574941
                                           Daniel Johnson
                                           Texas Bar No.: 24046165
                                           Federal I.D. No.: 645939

                                           JOHNSON GARCIA LLP
                                           7324 Southwest Freeway, Suite 545
                                           Houston, Texas 77074
                                           Tel: 832-844-6700
                                           Fax: 832-844-6868
                                           juan@johnsongarcialaw.com
                                           daniel@johnsongarcialaw.com

                                           Attorneys for Plaintiff Kolmar
                                           Americas, Inc.




                                -14-
